UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6572


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLIE THOMPSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:14-cr-00286-TDS-1; 1:21-
cv-00266-TDS-JLW)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charlie Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Charlie Thompson seeks to appeal the magistrate judge’s order and

recommendation construing Thompson’s 18 U.S.C. § 3582(c) motion as a successive and

unauthorized 28 U.S.C. § 2255 motion and recommending that the motion be dismissed on

that basis. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291,

and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The magistrate

judge’s order and recommendation is neither a final order nor an appealable interlocutory

or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             DISMISSED




                                            2